Citation Nr: 1201083	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a permanent and total disability rating for nonservice-connected pension purposes. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), under Rice v. Shinseki, 22 Vet. App. 447 (2009).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to October 1977.     

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2006, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

This case was previously before the Board in January 2007.  At that time, the Board remanded this case for further development.  

This case was again before the Board in November 2010, when the Board partially granted the issue of an initial disability rating greater than 10 percent for hepatitis C. The Board remanded the issue of entitlement to pension benefits to the RO for further development. The Board also referred the Veteran's claim of entitlement to TDIU to the RO. Before the United States Court of Appeals for Veterans Claims (Court). the Veteran appealed the Board's decision to refer, rather than remand, the TDIU claim to the RO. The Veteran did not contest the Board's partial grant of the increased initial rating for hepatitis C that was on appeal at that time. 

In a June 2011 Order, the Court partially vacated the Board's decision as to the TDIU referral and remanded the appeal with instructions in a June 2011 Joint Motion for Partial Remand (Joint Motion). Specifically, in the Joint Motion, the Court concluded that the Board erred in referring, rather than remanding, the TDIU matter to the RO. The Court directed consideration of its holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased initial rating).  

During the course of the increased rating appeal for hepatitis C, the Veteran has submitted evidence of unemployability due to his service-connected hepatitis C. See July 2004 Notice of Disagreement (NOD); December 2004 VA Form 9; May 2004 disability form of Dr. Felix De Guzman, MD.; and March 2006 hearing testimony at pages 10-18. In addition, the Veteran has requested the highest rating possible for hepatitis C (100 percent). See March 2006 hearing testimony at pages 12-13. It follows that a request for TDIU was reasonably raised. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). Therefore, the issue of entitlement to a TDIU has been added to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As to the pension claim, it is still not clear whether previous development requested by the Board in its November 2010 remand was completed by the RO, and that matter remains pending. Due to the separate appeal of the TDIU claim to the Court, it appears that the Veteran's claims file has remained at the Board and the Court. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. 
As to the pension claim, a remand is required for the RO/AMC to determine if there was compliance with the Board's previous November 2010 remand instructions, and if not, the RO/AMC must undertake the necessary development on remand.    

As to the TDIU claim, because this matter should be addressed by the RO in the first instance, the Board presently remands the TDIU claim for development and adjudication by the RO.  

The Veteran's VA treatment records on file only date to November 2008. If the Veteran has since received additional VA treatment, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Also, the Veteran has submitted an April 2007 payment letter from the Social Security Administration (SSA) indicating that he is in receipt of Supplemental Security Income (SSI) benefits. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). These federal SSA records are not on file and must be obtained before deciding the TDIU claim since these records may be pertinent to the disabilities regarding his employment. Id. 

Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. 
§ 3.159(c)(2). The Court has held that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 134, 140 (1993). Thus, a remand is warranted to obtain these records.  

According to the applicable VA law and regulation, for purposes of nonservice-connected disability pension, a person can also be considered to be permanently and totally disabled if such person is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B). In other words, for purposes of entitlement to VA pension benefits, a determination of disability from the SSA would obviate the need for the Veteran to establish permanent and total disability by other means.  

SSI benefits can be awarded in certain circumstances based on the presence of disability, and likely were in the Veteran's case. See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability). The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations. See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2011).  Further, the VA Adjudication and Procedures Manual indicates that a rating determination of permanent and total disability is not required to establish eligibility for pension when a claimant is disabled, as determined by the Commissioner of Social Security (SS) for purposes of any benefits administered by the Commissioner, such as SSI or Social Security Disability Income (SSDI). See M21-1MR, Part V, Subpart ii, Chapter 1, Section A, Topic 1, Block a (emphasis added).  

In addition, in another Subpart of the M21-1MR, it is reiterated that the SSA and the States jointly administer the SSI program. Eligibility criteria for SSI are different from those that apply to Title II SS. SSI assures a minimum monthly income to needy people with limited income and resources who are 65 or older, blind, or determined disabled. Under 38 C.F.R. § 3.3(a)(3)(vi), a Veteran meets the age or disability criterion for Improved Pension eligibility if the Veteran has attained age 65 or has been determined disabled by the SSA. The M21-MR concludes that if the Veteran is shown to be in receipt of SSI benefits, VA should presume the Veteran meets the age or disability criterion for Improved Pension eligibility. See M21-1MR, Part V, Subpart iii, Chapter 1, Section B, Topic 9, Block k.  The RO/AMC must therefore secure any SSI records for the Veteran to verify his disability status.  

Finally, after completion of the above development, the Veteran must be scheduled for a VA examination and opinion to determine whether the combination of his service-connected and nonservice-connected disabilities renders him permanently and totally disabled, and whether his service-connected TDIU, standing alone, renders him unable to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has any additional medical or lay evidence not currently of record pertaining to all of his service-connected and non-service-connected disorders, and release of information forms to enable the RO/AMC to obtain any identified records. The records sought must include all relevant VA records from the VA Medical Centers (VAMCs) in Salt Lake City, Utah, and Reno, Nevada, dated from November 2008 to the present.  The RO/AMC will then attempt to obtain such records in accordance with applicable law as to the duty to assist the Veteran.

2. The RO/AMC will also request the Veteran complete any necessary forms to report his current financial status.  

3. The RO/AMC will also request from the SSA complete records associated with the Veteran's SSI benefits claim.  Request copies of any disability determination and all medical records considered. If the Veteran is shown to be in receipt of SSI benefits, VA should presume the Veteran meets the age or disability criterion for Improved Pension eligibility. See M21-1MR, Part V, Subpart iii, Chapter 1, Section B, Topic 9, Block k. If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

4. After completion of the above development, schedule the Veteran for a VA medical examination with a physician for purposes of determining pension eligibility.  The purpose of this examination is to ascertain the nature and severity of his nonservice-connected disabilities to include his hypertension and sleep apnea and any other clinical disorders alleged by the Veteran to the VA examiner, as well as his-service connected hepatitis C.  Any further special VA examinations indicated as a result of the development of the Veteran's case, including complaints made by the Veteran or as a result of the general medical examination, should be accomplished.  The VA examination report should include a detailed description of the Veteran's symptoms, clinical findings, and associated functional impairment, and all indicated studies should be done. The examiner should identify the level of functional impairment associated with the disabilities shown. The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. The examiner must provide a medical opinion answering the following questions:

(a) Is the Veteran precluded from performing substantially gainful employment due to the combination of his various nonservice-connected disabilities, and his service-connected hepatitis C? That is, the examiner should specify whether or not there is permanent and total disability as the result of a combination of his service-connected and nonservice-connected and disorders. Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation. A disability is permanent if the impairment is reasonably certain to continue throughout the life of the disabled person. 

(b) Does the Veteran's service-connected hepatitis C, standing alone, render him unable to secure and follow a substantially gainful occupation, for purposes of entitlement to a TDIU?

(c) The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record and adjudicate the pension and TDIU claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


